Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 15, 1976, which, upon reconsideration of its prior decision, affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 6, 1974 because he voluntarily left his employment without good cause. Whether good cause exists for leaving employment is a factual matter for the board to resolve and in this case claimant maintained at the hearing that he left because, as a witness to a murder, he feared for his personal safety. However, it was also within the province of the board to pass upon the credibility of claimant’s testimony and it here rejected his account. Accordingly, the board properly relied upon his earlier statements that he left for personal reasons and "no work” and substantial evidence thus supports its resulting determination that good cause for separation had not been established (Matter of Chassman [Levine], 50 AD2d 1000). Decision affirmed, without costs. Greenblott, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.